AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                           District
                                     __________     of Puerto
                                                 District     Rico
                                                          of __________
                                                       )
              UNITED STATES OF AMERICA                 )     JUDGMENT IN A CRIMINAL CASE
                         v.                            )
                                                       )
                 JOSHUA AYALA-LUGO                           Case Number: 3:17-cr-00594-1(FAB
                                                       )
                                                       )     USM Number: 32450-069
                                                       )
                                                       )      AFPD Francisco E. Celedonio
                                                       )     Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)          One (1) on March 22, 2018

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
 18:922(g)(1)                       Possession of a firearm by a convicted felon.                            11/25/2017                   1




       The defendant is sentenced as provided in pages 2 through                7        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                              G is      G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          October 17, 2018
                                                                         Date of Imposition of Judgment


                                                                          s/Francisco A. Besosa
                                                                         Signature of Judge




                                                                          Francisco A. Besosa, U.S. District Judge
                                                                         Name and Title of Judge


                                                                          October 17, 2018
                                                                         Date
AO 245B (Rev. ) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                     Judgment — Page    2        of   7
 DEFENDANT: JOSHUA AYALA-LUGO
 CASE NUMBER: 3:17-cr-00594-1(FAB

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
                                                             Forty-six (46) months




      ✔ The court makes the following recommendations to the Bureau of Prisons:
      G
  --That defendant be designated to an institution in the State of Florida.
  --That defendant receive mental health treatment.
  --That defendant be allowed to participate in any vocational training in which he may have an interest.
  --That defendant enroll in English-as-second-language courses and courses leading to a high school degree.
  --That defendant be allowed to participate, if he qualifies, in the 500-hour treatment program.

      G
      ✔ The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
            G at                                  G a.m.       G p.m.         on                                             .

            G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            G before 2 p.m. on                                            .

            G as notified by the United States Marshal.
            G as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 aW                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. ) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3    of        7
DEFENDANT: JOSHUA AYALA-LUGO
CASE NUMBER: 3:17-cr-00594-1(FAB
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
                                                           Three (3) years




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, based on the court's determination that you
                SRVHDORZULVNRIIXWXUHVXEVWDQFHDEXVHFKHFNLIDSSOLFDEOH
    G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
           UHVWLWXWLRQFKHFNLIDSSOLFDEOH
.    ✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
      G
.    G You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
           reside, work,are a student, or were convicted of a qualifying offense. (check if applicable)
.    G    You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. ) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page         4        of         7
DEFENDANT: JOSHUA AYALA-LUGO
CASE NUMBER: 3:17-cr-00594-1(FAB

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
 AO 245B(Rev. ) Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                                    Judgment—Page      5     of        7
DEFENDANT: JOSHUA AYALA-LUGO
CASE NUMBER: 3:17-cr-00594-1(FAB

                                        SPECIAL CONDITIONS OF SUPERVISION
1. He shall observe the standard conditions of supervised release recommended by the United States Sentencing Commission and
adopted by this Court.

2. He shall not commit another Federal, state or local crime.

3. He shall not possess firearms, destructive devices, or other dangerous weapons.

4. He shall not possess or use controlled substances unlawfully.

5. He shall participate in vocational training and a job placement program, as recommended by the Probation Officer.

6. He shall provide the Probation Officer access to any financial information upon request.

7. He shall participate in an approved mental health treatment program for evaluation and to determine if treatment is necessary. If
deemed necessary, the treatment will be arranged by the U.S. Probation Office in consultation with the treatment provider; the modality,
duration, and intensity of treatment will be based on the risks and needs identified. Defendant will contribute to the costs of those
services, based on his ability to pay or the availability of payments by third parties.

8. He shall submit himself and his property, house, residence, vehicles, papers, effects, computers and other electronic
communications or data storage devices or media to a search, at any time, with or without a warrant, by a U.S. Probation Officer, and if
necessary, with the assistance of any other law enforcement officer, but only in the lawful discharge of the supervision functions of the
Probation Officer, who must have a reasonable suspicion of contraband, or of evidence of a violation of a condition of supervised
release. The Probation Officer may seize any electronic communication or electronic device or medium which will be subject to further
forensic investigation or analysis. Failure to submit to a search or permit a seizure may be grounds for revocation of supervised release.
The defendant shall warn any other resident or occupant that his premises may be subject to searches pursuant to this condition.

9. He shall participate in an approved substance abuse monitoring or treatment program. Defendant shall not possess or use
controlled substances unlawfully and shall submit to a drug test within fifteen (15) days of release from imprisonment. After his release,
defendant shall submit to random drug testing, not less than three (3) samples during the supervision period, but not more than 104
samples each year, in accordance with the Drug Aftercare Program Policy of the United States Probation Office, as has been approved
by this Court. If the illegal use of controlled substances is detected in any sample, defendant shall participate in an inpatient or an
outpatient substance abuse treatment program, for evaluation or treatment, as arranged by the Probation Officer; payment shall be
based on his ability to pay or the availability of payments by third parties, as approved by the Court.

10. He shall be placed under curfew at his residence of record from 6:00 p.m. to 6:00 a.m. for a period of six (6) months, to commence
upon his release from imprisonment. During this time, he shall remain in his residence, except for employment or other activities
approved in advance by the Probation Officer. He shall wear an electronic device 24 hours a day and shall observe the rules specified
by the probation officer. The defendant is ordered to pay the daily cost of the Electronic Monitoring Device. Payment shall be based on
his ability to pay or the availability of third-party payments, as approved by the Court. In addition to any other telephone or cellphone,
the defendant shall maintain a telephone at his residence without a modem, an answering machine, or a cordless feature during the
term of electronic monitoring.

11. He shall cooperate in the collection of a DNA sample, as directed by the Probation Officer, pursuant to the Revised DNA sample,
as directed by the Probation Officer, pursuant to the Revised DNA Collection Requirements, and Title 18, U.S. Code Section 3563(a)
(9).
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                         Judgment — Page      6     of        7
 DEFENDANT: JOSHUA AYALA-LUGO
 CASE NUMBER: 3:17-cr-00594-1(FAB
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                 Fine                      Restitution
 TOTALS            $ 100.00                     $ 0.00                             $ 0.00                    $ 0.00


 G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered           Priority or Percentage




 TOTALS                               $                         0.00           $                        0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine      G restitution.
       G the interest requirement for the          G fine       G      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
$2%5HY-XGJPHQWLQD&ULPLQDO&DVH
                       Sheet 6 — Schedule of Payments

                                                                                                                     Judgment — Page        7       of        7
DEFENDANT: JOSHUA AYALA-LUGO
CASE NUMBER: 3:17-cr-00594-1(FAB

                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     G
      ✔ Lump sum payment of $               100.00                  due immediately, balance due

           G      not later than                                         , or
           G      in accordance with       G    C,    G     D,     G      E, or     G F below; or
B     G Payment to begin immediately (may be combined with                        G C,         G D, or       G F below); or
C     G Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                            (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     G Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                            (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F     G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



G Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
 Any firearms and ammunition involved or used in the commission of the offense, including, but not limited to: One (1) Glock pistol, Model 23, 0.40 caliber, serial
 number PG862US, an extended ammunition magazine, four thirteen round ammunition magazines, and seventy-five rounds of 0.40 caliber ammunition.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
